DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section titled “Objections to the Claims”, with respect to claims 98, 153-154, 158-159, 162-163 and 169-171 have been fully considered and are persuasive.  The objection of claims 98, 153-154, 158-159, 162-163 and 169-171 has been withdrawn. 
Applicant's arguments, see section titled “Objections to the Claims”, with respect to claim 160 have been fully considered but they are not persuasive since Applicant did not address the claim objection of claim 160.
Applicant’s arguments, see section titled “Claims 31 and 157”, with respect to claims 31 and 157 have been fully considered and are persuasive.  The rejections under 35 U.S.C. § 112(a) of claims 31 and 157 has been withdrawn. 
Applicant's arguments, see section titled “Claims 164-168”, with respect to claims 164-168 have been fully considered but they are not persuasive. Applicant points out that structure for the claim limitations is provided in the specification at paragraphs [0106-0166] and figs. 5-12. A review of these paragraphs and figures shows a structure being an antenna. An antenna is not sufficient corresponding structure for performing the entire claimed functions.
Applicant’s arguments, see section titled “Claims 28, 29, 158, 159, and 168”, with respect to claims 28, 29, 158, 159, and 168 have been fully considered and are persuasive.  The rejections under 35 U.S.C. § 112(b) of claims 28, 29, 158, 159, and 168 has been withdrawn. 
Applicant's arguments, see section titled “Claims 29 and 159” have been fully considered but they are not persuasive because Applicant states Applicant has amended the claims but did not.
Applicant’s arguments, see section titled “Claims 35, 37, 162, and 163”, with respect to claims 35, 37, 162, and 163 have been fully considered and are persuasive.  The rejections under 35 U.S.C. § 112(b) of claims 35, 37, 162, and 163 has been withdrawn. 

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 4/5/2021 and 4/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the detailed description is devoid of Alamouti encoding although the summary contains Alamouti encoding.  Appropriate correction is required.

Claim Objections
Claim(s) 160 is/are objected to because of the following informalities:  change “executable” in line 2 to “executed”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 164-165 and 168 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim(s) 164-165 and 168 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. MPEP 2181(IV) states “an inadequate disclosure may give rise to both an indefiniteness rejection for a means-plus-function limitation and a failure to satisfy the written description and enablement requirements of section 112(a) or pre-AIA  section 112, first paragraph”. As explained below in the 112(a) or pre-AIA  section 112, first paragraph rejection, claim limitation(s) invoking means plus function does not have sufficient corresponding structure and thus inadequate disclosure. Claim(s) 165-168 fails to resolve the deficiency of claim(s) 164 and is/are thus rejected under similar rationale.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 29, 159 and 164-168 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 29, it is unclear how “the channel state parameter comprises” “a combination thereof” (e.g., the channel state parameter (which is singular) comprises precoding matrix indicator, precoding type indicator, rank indicator and channel quality indicator). Claim 159 recite similar limitations of claim 29 and is thus rejected under similar rationale. 
Claim limitation “means for determining…” of claim 164 and “means for determining…” of claim 165 and “means for estimating a first…” and “means for estimating a second…” of claim 168 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Applicant points out that structure for the claim limitations is provided in the specification at paragraphs [0106-0166] and figs. 5-12. A review of these paragraphs and figures shows a structure being an antenna. An antenna is not sufficient corresponding structure for performing the entire claimed functions. Therefore, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and/or to clearly link the structure, material, or acts to the function and the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 165-168 fails to resolve the deficiency of claim 164 and are thus rejected under similar rationale.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Allowable Subject Matter
Claims 22-24, 26-28, 31-32, 34-35, 37, 98, 153-158, 160-163 and 169-172 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  although the prior arts, in combination, teaches receiving, from the base station, multiple CSI-RS resources from a CSI-RS resource set, wherein each CSI-RS resource of the CSI-RS resource and the multiple CSI-RS resources is partitioned according to at least the first non-consecutive partial band and the second non-consecutive partial band (see at least Chu fig. 2, shows in a subframe with a sub-band, CSI-RS configuration 0 having 2 resource elements on both 3rd and 9th rows; ¶ 45, Configuration 0…with effective sub-bands SB0-SB3; ¶ 44, multiple CSI-RS configurations each with at least one effective sub-band…within one sub-frame; ¶ 47, transmitting point TP1; Gaal abstract, channel state information reference signal (CSI-RS) configuration is selected such that at least one CSI-RS can be transmitted to the wireless device in a subset of subframes; ¶ 119, first reference signal may be transmitted and used in a first set of subframes; ¶ 87, CSI-RS subframe set; ¶ 97, CSI-RS configurations (RE patterns) used for transmissions to UEs… CSI-RS may be transmitted in a different set of subframes (regular or relay backhaul subframes) to UEs; ¶ 104, CSI-RS configurations include identical RE patterns; ¶ 84, the same CSI-RS pattern may be used for MBSFN and unicast subframes; ¶ 82, CSI-RS resource pattern across RBs…it may be advantageous to maintain a uniform pattern across RBs; ¶ 114, CSI-RS transmissions from different eNBs) of claim 22 and similarly for claims 98 and 169, the prior arts of record, in single or combination, does not teach, suggest or provide rationale for “each CSI-RS resource (including any and all unclaimed CSI-RS resources) is partitioned according to at least the first non-consecutive partial band and the second non-consecutive partial band”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152.  The examiner can normally be reached on 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER P CHAU/
Primary Examiner, Art Unit 2476